
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.2


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TELETECH HOLDINGS, INC.

--------------------------------------------------------------------------------

WAIVER AND SECOND AMENDMENT
Dated as of August 1, 2003

to

NOTE PURCHASE AGREEMENT
Dated as of October 1, 2001

--------------------------------------------------------------------------------

Re:        $60,000,000 7.00% Senior Notes, Series A, due October 31, 2008
              $15,000,000 7.40% Senior Notes, Series B, due October 31, 2011

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


Waiver and Second Amendment to Note Purchase Agreement


        This Waiver and Second Amendment dated as of August 1, 2003 (the or this
"Second Amendment") to that certain Note Purchase Agreement dated as of
October 1, 2001 is between TeleTech Holdings, Inc., a Delaware corporation (the
"Company"), and each of the institutional investors listed on the signature
pages hereto (collectively, the "Noteholders").


RECITALS:


        A.    The Company and each of the Noteholders have heretofore entered
into that certain Note Purchase Agreement dated as of October 1, 2001, as
amended by that certain First Amendment to Note Purchase Agreement dated as of
February 1, 2003 (as amended, the "Original Note Purchase Agreement"). The
Company has heretofore issued (i) $60,000,000 aggregate principal amount of its
7.00% Senior Notes, Series A, due October 31, 2008 (the "Original Series A
Notes") and (ii) $15,000,000 aggregate principal amount of its 7.40% Senior
Notes, Series B, due October 31, 2011 (the "Original Series B Notes"; said
Original Series B Notes together with the Original Series A Notes are
hereinafter collectively referred to as the "Original Notes") pursuant to the
Original Note Purchase Agreement. The Noteholders are the holders of 100% of the
outstanding principal amount of the Original Notes.

        B.    The Company is presently in default in the performance of the
covenants set forth in Section 10.3 and Section 10.4 of the Original Note
Purchase Agreement as more specifically described in Section 1.1 below.

        C.    The Noteholders are, subject to the terms and conditions of this
Second Amendment, willing to waive the existing defaults by the Company in
respect of Section 10.3 and Section 10.4 of the Original Note Purchase
Agreement.

        D.    The Company and the Noteholders now desire to (i) amend the
Original Note Purchase Agreement in the respects, but only in the respects,
hereinafter set forth and (ii) amend and restate (a) the Original Series A Notes
in the form of Exhibit 1(a) attached hereto and (b) the Original Series B Notes
in the form of Exhibit 1(b) attached hereto (collectively, the "Amended and
Restated Notes").

        E.    Capitalized terms used herein shall have the respective meanings
ascribed thereto in the Original Note Purchase Agreement unless herein defined
or the context shall otherwise require.

        F.    All requirements of law have been fully complied with and all
other acts and things necessary to make this Second Amendment a valid, legal and
binding instrument according to its terms for the purposes herein expressed have
been done or performed.

        NOW, THEREFORE, upon the full and complete satisfaction of the
conditions precedent to the effectiveness of this Second Amendment set forth in
Section 4 hereof, and in consideration of good and valuable consideration the
receipt and sufficiency of which is hereby acknowledged, the Company and the
Noteholders do hereby agree as follows:

SECTION 1    WAIVER OF DEFAULTS AND EVENTS OF DEFAULT.

        Section 1.1.    The Company hereby represents and warrants that the
following is a complete and correct description of all Defaults and Events of
Default which have occurred and are continuing under the Original Note Purchase
Agreement:

        (a)   the Company failed to maintain the required Fixed Charges Coverage
Ratio for the fiscal quarter ending on June 30, 2003 pursuant to Section 10.3 of
the Original Note Purchase Agreement; and

        (b)   the Company failed to maintain the required level of Consolidated
Adjusted Net Worth for the fiscal quarter ending on June 30, 2003 pursuant to
Section 10.4 of the Original Note Purchase Agreement.

--------------------------------------------------------------------------------




        Section 1.2.    By the execution and delivery of this Second Amendment
by each of the Noteholders, each Noteholder hereby agrees with the Company that
all Defaults and Events of Default existing on or prior to the Effective Date
(as hereinafter defined), and which are specifically described in Section 1.1
hereof, are hereby waived.

        Section 1.3.    The Company understands and agrees that the waiver
contained in Section 1.2 pertains only to the Defaults and Events of Default
described in Section 1.1 and not to (a) any other Default or Event of Default
which may heretofore, now or hereafter exist under, or any other matters arising
in connection with, the Original Note Purchase Agreement or (b) any rights which
the Noteholders have arising by virtue of any such other Default, Event of
Default or matter.

SECTION 2    AMENDMENTS.

        Section 2.1.    Section 2 of the Original Note Purchase Agreement shall
be and is hereby amended by inserting the following new Section 2.3 at the end
thereof:

        Section 2.3.    Security for the Notes.    The obligations of the
Company under this Agreement and the Notes will be secured by, among other
things, (a) a perfected, first priority security interest in all domestic cash,
domestic cash equivalents and domestic accounts receivable of the Company and
its Restricted Subsidiaries, (b) a perfected, first priority pledge of all of
the capital stock and other equity interests owned by the Company and its
Subsidiaries in its domestic Restricted Subsidiaries, (c) a first mortgage lien
on the Company's headquarters facility located in Englewood, Colorado and (d) a
lien on all other domestic assets of the Company and its Restricted Subsidiaries
in accordance with the Security Documents. The security will be granted to Bank
of America, N.A., in its capacity as collateral agent (the "Collateral Agent")
for the benefit of the holders of Notes and the Bank Lenders.

        Section 2.2.    Section 7.2(a) of the Original Note Purchase Agreement
shall be and is hereby amended by inserting the words "Section 10.12 and
Section 10.14" after the words "Section 10.8, inclusive," where such words
appear in said Section 7.2(a).

        Section 2.3.    Section 8.3 of the Original Note Purchase Agreement
shall be and is hereby amended by inserting the following sentence at the end of
said Section 8.3.

All partial prepayments made pursuant to Section 8.7 shall be applied only to
the Notes of the holders who have elected to participate in such prepayment.

        Section 2.4.    The definition of "Remaining Scheduled Payments"
contained in Section 8.6 of the Original Note Purchase Agreement shall be and is
hereby amended by inserting the words "(computed at the rate of 7.00%, in the
case of the Series A Notes, and 7.40%, in the case of the Series B Notes)" after
the words "and interest thereon" where such words appear in said definition.

        Section 2.5.    Section 8 of the Original Note Purchase Agreement shall
be and is hereby amended by inserting the following new Section 8.7:

        Section 8.7. Offer to Prepay upon Sale of Assets.

2

--------------------------------------------------------------------------------

        (a)   Notice and Offer. In the event of a sale, lease or other
disposition of the Company's headquarters facility located in Englewood,
Colorado or any other domestic assets of the Company or its Restricted
Subsidiaries pursuant to Section 10.7(c), the Company will, within five Business
Days of the disposition of the Company's headquarters facility or the date on
which the Company determines not to (or can not or does not) reinvest the Net
Cash Proceeds of such other disposition in accordance with Section 10.7(b), give
written notice of such event (a "Sale of Assets Prepayment Event") to each
holder of the Notes. Such notice shall contain, and shall constitute, an
irrevocable offer to prepay a Ratable Portion of the Notes held by such holder
on a date specified in such notice (the "Sale of Assets Prepayment Date") that
is not less than 30 days nor more than 60 days after the date of such notice. If
the Sale of Assets Prepayment Date shall not be specified in such notice, the
Sale of Assets Prepayment Date shall be the 30th day after the date of such
notice.

        (b)   Acceptance and Payment. A holder of the Notes may accept or reject
the offer to prepay pursuant to this Section 8.7 by causing a notice of such
acceptance or rejection to be delivered to the Company at least 10 days prior to
the Sale of Assets Prepayment Date. A failure by a holder of the Notes to
respond to an offer to prepay made pursuant to this Section 8.7 shall be deemed
to constitute a rejection of such offer by such holder. If so accepted, such
offered prepayment in respect of the Ratable Portion of the Notes of each holder
that has accepted such offer shall be due and payable on the Sale of Assets
Prepayment Date. Such offered prepayment shall be made at 100% of the aggregate
Ratable Portion of the Notes of each holder that has accepted such offer,
together with interest on that portion of the Notes then being prepaid accrued
to the Sale of Assets Prepayment Date, but without any premium.

        (c)   Each offer to prepay the Notes pursuant to this Section 8.7 shall
be accompanied by a certificate, executed by a Senior Financial Officer and
dated the date of such offer, specifying: (1) the Sale of Assets Prepayment
Date; (2) that such offer is being made pursuant to this Section 8.7 and that
the failure by a holder to respond to such offer by the deadline established in
Section 8.7(b) shall result in such offer to such holder being deemed rejected;
(3) the Ratable Portion of each such Note offered to be prepaid; (4) the
interest that would be due on the Ratable Portion of each such Note offered to
be prepaid, accrued to the Sale of Assets Prepayment Date; (5) that the
conditions of this Section 8.7 have been satisfied and (6) in reasonable detail,
a description of the nature and date of the Sale of Assets Prepayment Event
giving rise to such offer of prepayment.

        (d)   Effect on Required Prepayments. The amount of each payment of the
principal of any Note made pursuant to this Section 8.7 shall be applied first
against the principal amount due at maturity of such Note and then against the
last maturing prepayment installments of principal, if any, of such Note
provided for in Section 8.1.

        Section 2.6.    Section 9.2 of the Original Note Purchase Agreement
shall be and is hereby amended by adding the following sentence at the end of
said Section 9.2.

In addition to the foregoing, the Company will, and will cause each of its
Subsidiaries to, maintain insurance with respect to the Collateral in accordance
with the terms and provisions of the Security Documents.

        Section 2.7.    Section 9.3 of the Original Note Purchase Agreement
shall be and is hereby amended by adding the following sentence at the end of
said Section 9.3.

In addition to the foregoing, the Company will, and will cause each of its
Subsidiaries to, maintain and keep or cause to be maintained and kept, the
Collateral in accordance with the terms and provisions of the Security
Documents.

3

--------------------------------------------------------------------------------



        Section 2.8.    Section 9.6 of the Original Note Purchase Agreement
shall be and is hereby amended in its entirety and restated to read as follows:

        Section 9.6. Subsidiary Guaranty Agreement.

        (a)   Additional Subsidiary Guarantors and Collateral. If, at any time,
any existing or newly acquired or formed Subsidiary becomes a Restricted
Subsidiary or obligated as a co-obligor or guarantor under the Bank Credit
Agreement, the Company shall, at its sole cost and expense, cause such
Subsidiary to concurrently become a guarantor in respect of this Agreement and
the Notes and, within 10 Business Days thereafter, deliver, or cause to be
delivered, to each holder of Notes the following items:

        (1)   an executed Supplement to the Subsidiary Guaranty Agreement in the
form of Exhibit A thereto (a "Guaranty Supplement");

        (2)   such security agreements, pledge agreements, account control
agreements, mortgages and other instruments in scope, form and substance
satisfactory to the holders of the Notes, to grant to the Collateral Agent, on
behalf of the holders of Notes and the Bank Lenders, (i) a perfected, first
priority Lien in (A) all domestic accounts receivable of such Subsidiary,
(B) all domestic cash and domestic cash equivalents of such Subsidiary, and
(C) if such Subsidiary is domestic, all of the capital stock and other equity
interests of such Subsidiary owned by the Company and its Subsidiaries and
(ii) a Lien on all other domestic assets of such Subsidiary in accordance with
the terms of the Security Documents (including any side letter governing
perfection of such security interest);

        (3)   such documents and evidence with respect to such Subsidiary and,
if such Subsidiary is domestic, with respect to the Person granting the Lien in
the capital stock or other equity interests of such Subsidiary (the "Subsidiary
Parent"), as any holder of Notes may reasonably request in order to establish
the existence and good standing of such Subsidiary and the Subsidiary Parent, if
applicable, and the authorization of the transactions contemplated by such
Guaranty Supplement and the Security Documents;

        (4)   an opinion of counsel to such Subsidiary and the Subsidiary
Parent, if applicable, satisfactory to the Required Holders to the effect that
such Guaranty Supplement and Security Documents have been duly authorized,
executed and delivered and the Subsidiary Guaranty Agreement, as supplemented by
such Guaranty Supplement, and the Security Documents constitute the legal, valid
and binding contracts and agreements of such Subsidiary and the Subsidiary
Parent, if applicable, enforceable in accordance with its terms, except as
enforcement of such terms may be limited by bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting the enforcement of
creditors' rights generally and by general equitable principles and the creation
and, to the extent required to be perfected thereby, the perfection of the Liens
contemplated thereby; and

        (5)   a certificate from a Responsible Officer of the Company, dated the
date of the Guaranty Supplement, certifying that, except as otherwise provided
in such certificate, each of the representations and warranties of the Company
set forth in Section 5 is correct as of the date of the Guaranty Supplement.

4

--------------------------------------------------------------------------------




        (b)   Release of Subsidiary Guarantors. If at any time, (1) the Company
and its Subsidiaries shall have sold, transferred or otherwise disposed of, in
accordance with the requirements of Section 10.7, all of the capital stock or
other equity interests of a Subsidiary Guarantor that are then owned by the
Company and its Subsidiaries and (2) the Company shall have delivered to each
holder of Notes an Officer's Certificate (the "Subsidiary Guarantor Release
Certificate") certifying that (i) the condition specified in clause (1) above
has been satisfied and (ii) immediately preceding the release of such Subsidiary
Guarantor from the Subsidiary Guaranty Agreement and after giving effect
thereto, no Default or Event of Default shall have existed or would exist, then,
upon receipt by the holders of Notes of the Subsidiary Guarantor Release
Certificate, such Subsidiary Guarantor shall be discharged from its obligations
under the Subsidiary Guaranty Agreement and such Subsidiary shall cease to be
considered a "Subsidiary Guarantor" for all purposes under this Agreement.

        Section 2.9.    Section 9 of the Original Note Purchase Agreement shall
be and is hereby amended by inserting the following new Sections at the end
thereof:

        Section 9.7. Collateral; Intercreditor and Collateral Agency
Agreement.    (a) On or prior to September 30, 2003, unless otherwise extended
by an agreement in writing signed by the holders of the Notes prior to such
date, the Company shall, and shall cause each of its Restricted Subsidiaries to
grant to the Collateral Agent, on behalf of the holders of Notes and the Bank
Lenders, (1) a perfected, first priority Lien in (i) all domestic accounts
receivable of the Company and its Restricted Subsidiaries, (ii) all domestic
cash or domestic cash equivalents of the Company and its Restricted
Subsidiaries, (iii) the headquarters facility of the Company located in
Englewood, Colorado and (iv) all of the capital stock or other equity interests
owned by the Company and its Subsidiaries in the domestic Restricted
Subsidiaries and (2) a Lien in all other domestic assets of the Company and its
Restricted Subsidiaries in accordance with the terms of the Security Documents
(including any side letter governing perfection of such security interest). The
Liens on the Collateral shall be granted in favor of the Collateral Agent for
the benefit of the holders of Notes and the Bank Lenders pursuant to such
security agreements, pledge agreements, account control agreements, mortgages
and other instruments in scope, form and substance satisfactory to the holders
of the Notes. Concurrently with the execution and delivery of the agreements
described above, the Company shall cause to be delivered to the Collateral Agent
and each of the holders of the Notes (x) an environmental report, survey, title
insurance policy and evidence of insurance satisfactory to the Collateral Agent
and the holders of the Notes in respect of the headquarters facility of the
Company located in Englewood, Colorado and (y) an opinion of independent counsel
reasonably satisfactory to the holders of the Notes as to the authorization,
execution, delivery and enforceability of that Waiver and Second Amendment dated
as of August 1, 2003, the Notes as amended and restated and the Security
Documents, the creation and, to the extent required to be perfected thereby, the
perfection of the Liens contemplated thereby and such other matters as the
holders of the Notes may reasonably request which opinion shall be in scope,
form and substance satisfactory to the holders of the Notes and, to the extent
applicable, substantially similar to the opinion delivered to the holders of the
Notes on the date of the Closing.

        (b)   On or prior to September 30, 2003, the holders of the Notes, the
Bank Lenders and the Collateral Agent shall enter into, and the Company and its
Restricted Subsidiaries shall enter into an acknowledgement of, an intercreditor
and collateral agency agreement (as the same may be amended, supplemented,
restated or otherwise modified, the "Intercreditor Agreement") in scope, form
and substance satisfactory to the holders of the Notes.

5

--------------------------------------------------------------------------------




        Section 9.8. Further Assurances.    The Company will, and will cause
each of its Restricted Subsidiaries to, cure promptly any defects in the
execution and delivery of this Agreement, the Notes, the Subsidiary Guaranty
Agreement and the Security Documents. The Company, at its expense, will, and
will cause each of its Restricted Subsidiaries to, promptly execute and deliver
to the holders upon request all such other and further documents, agreements,
instruments, notices or releases (or cause any of its Restricted Subsidiaries to
take such action), as may be necessary or appropriate in the reasonable judgment
of the Required Holders to carry out the provisions and purposes of this
Agreement, the Subsidiary Guaranty Agreement and the Security Documents.

        Section 2.10.    Section 10.1 of the Original Note Purchase Agreement
shall be and is hereby amended in its entirety and restated as follows:

        Section 10.1. Adjusted Consolidated Debt to Adjusted Consolidated EBITDA
Ratio.    The Company will not at any time permit the Adjusted Consolidated Debt
to Adjusted Consolidated EBITDA Ratio to exceed:

Period


--------------------------------------------------------------------------------

  Ratio

--------------------------------------------------------------------------------

During each of the second, third and fourth fiscal quarter of 2003   3.25 to
1.00 During the first fiscal quarter of 2004 and each fiscal quarter thereafter
  3.00 to 1.00

        Section 2.11.    Section 10.3 of the Original Note Purchase Agreement
shall be and is hereby amended in its entirety and restated as follows:

        Section 10.3. Fixed Charges Coverage Ratio. The Company will not at any
time permit the Fixed Charges Coverage Ratio to be less than:

Period


--------------------------------------------------------------------------------

  Ratio

--------------------------------------------------------------------------------

During each of the second, third and fourth fiscal quarter of 2003   2.00 to
1.00 During the first fiscal quarter of 2004   2.25 to 1.00 During the second
fiscal quarter of 2004 and each fiscal quarter thereafter   2.50 to 1.00

        Section 2.12.    Section 10.4 of the Original Note Purchase Agreement
shall be and is hereby amended in its entirety and restated as follows:

        Section 10.4. Consolidated Adjusted Net Worth.    The Company will not
at any time permit Consolidated Adjusted Net Worth to be less than the sum of
(a) $235,000,000, plus (b) an aggregate amount equal to 50% of its Consolidated
Net Income (but, in each case, only if a positive number) for each completed
fiscal quarter beginning with the fiscal quarter ended September 30, 2003.

        Section 2.13.    Sections 10.5 of the Original Note Purchase Agreement
shall be and is hereby amended by deleting clause (k) thereof and inserting in
lieu thereof:

        (k)   Liens created pursuant to or permitted by the Security Documents;
and

        Section 2.14.    Section 10.6 of the Original Note Purchase Agreement
shall be and is hereby amended by (a) inserting the words ", the Security
Documents" immediately following the words "this Agreement" where such words
appear in paragraph (b) of said Section 10.6 and (b) inserting the words ", the
Security Documents" after the words "this Agreement" where such words appear in
the last sentence of said Section 10.6.

        Section 2.15.    Section 10.7 of the Original Note Purchase Agreement
shall be and is hereby amended in its entirety and restated as follows:

6

--------------------------------------------------------------------------------


        Section 10.7. Sale of Assets, Etc.    The Company will not, and will not
permit any Restricted Subsidiary to, sell, lease or otherwise dispose of any of
the domestic assets of the Company or its Restricted Subsidiaries (other than
assets that are obsolete or no longer used or useful in the Company's or such
Restricted Subsidiary's business); provided, however, that:

        (a)   the Company or any Restricted Subsidiary may sell, lease or
otherwise dispose of domestic assets if (1) such assets are sold for Fair Market
Value, (2) the Net Cash Proceeds of the disposition of such assets (other than
(i) pursuant to (A) transactions in the ordinary course of business and
(B) transfers from the Company to a Wholly-Owned Restricted Subsidiary or from a
Restricted Subsidiary to the Company or a Wholly-Owned Restricted Subsidiary or
(ii) such other assets the Net Cash Proceeds of which were applied as provided
in clauses (b) or (c) below ("Excluded Assets")), when added to the Net Cash
Proceeds of all other assets sold, leased or otherwise disposed of by the
Company and its Restricted Subsidiaries (other than Excluded Assets) during the
then current fiscal year shall not exceed $5,000,000 in the aggregate and (3) at
the time of such sale, lease or other disposition and after giving effect
thereto, no Default or Event of Default would exist; or

        (b)   the Company or any Restricted Subsidiary may sell, lease or
otherwise dispose of domestic assets if (1) an amount equal to the Net Cash
Proceeds received from such sale, lease or other disposition, shall have been
used within 270 days of such disposition to acquire productive assets used or
useful in engaging in the business of the Company and its Restricted
Subsidiaries and having a Fair Market Value at least equal to the Net Cash
Proceeds of such assets sold, leased or otherwise disposed of, (2) the amount of
Net Cash Proceeds at any one time held for reinvestment pursuant to this
Section 10.7(b) shall not exceed $20,000,000 in the aggregate and (3) at the
time of such sale, lease or other disposition and after giving effect thereto,
no Default or Event of Default would exist; or

        (c)   the Company or any Restricted Subsidiary may sell, lease or
otherwise dispose of domestic assets if an amount equal to the Net Cash Proceeds
received from such sale, lease or other disposition shall be used to prepay
Senior Debt secured by the Security Documents, provided that in the course of
making any such prepayment the Company shall offer to prepay each outstanding
Note in accordance with Section 8.7 in a principal amount that equals the
Ratable Portion for such Note.

        Section 2.16.    Sections 10 of the Original Note Purchase Agreement
shall be and is hereby amended by inserting the following new Sections at the
end thereof:

        Section 10.12. Current Ratio.    The Company will not, as at the end of
any fiscal quarter of the Company, permit the ratio of Consolidated Current
Assets to Consolidated Current Liabilities to be less than 1.60 to 1.00.

        Section 10.13. Limitation on Restricted Payments.    (a) The Company
will not, and will not permit any of its Restricted Subsidiaries to, declare or
make, or incur any liability to declare or make, any Restricted Payments other
than repurchases or exchanges of common stock of the Company and options to
purchase common stock of the Company granted to persons who at the time of such
grant were employees of the Company or any Restricted Subsidiary (collectively,
"Permitted Payments"); provided that (1) the aggregate amount of Permitted
Payments made by the Company and its Restricted Subsidiaries in any fiscal year
of the Company shall not exceed $5,000,000 and (2) at the time of the making of
any Permitted Payment and immediately after giving effect thereto, no Default or
Event of Default would exist.

        (b)   On and after the date the Company shall have received an
Investment Grade Rating, the provisions of Section 10.13(a) shall no longer be
applicable.

7

--------------------------------------------------------------------------------




        Section 10.14. Domestic Asset Coverage Ratio.    The Company shall not
at any time permit the Domestic Assets Coverage Ratio to be less than 1.10 to
1.00.

        Section 2.17.    Section 11(c) of the Original Note Purchase Agreement
shall be and is hereby amended by (a) inserting the words "Section 9.7," after
the words "contained in" and (b) inserting the words "through Section 10.14,
inclusive" after the words "Section 10.11", in each case, where such words
appear in said Section 11(c).

        Section 2.18.    Section 11(g) of the Original Note Purchase Agreement
shall be and is hereby amended by inserting the words ", in any Security
Document" after the words "in the Subsidiary Guaranty Agreement" where such
words appear in said Section 11(g).

        Section 2.19.    Section 11(l) of the Original Note Purchase Agreement
shall be and is hereby amended by (a) deleting the period "." and replacing it
with the word "; or" at the end of said Section 11(l) and (b) inserting a new
clause (m) after said Section 11(l) which shall read as follows:

        (m)  the Company or any of its Restricted Subsidiaries party to the
Security Documents defaults in the performance of or compliance with any term
contained in any Security Document and such default is not remedied within the
period of grace, if any, allowed with respect thereto (or, to the extent not
prescribed therein, within 30 days of its occurrence), or any Security Document
shall cease to be in full force and effect for any reason whatsoever or any
Security Document shall fail or cease to create a valid and, to the extent
required by the Security Documents, perfected first priority Lien on any
material portion of the Collateral purported to be covered thereby or the
Company or any of its Restricted Subsidiaries party to the Security Documents
shall contest or deny the validity or enforceability in any material respect of
any Lien granted under any Security Document or any of its obligations
thereunder.

        Section 2.20.    Section 15.1 of the Original Note Purchase Agreement
shall be and is hereby amended by deleting the words "this Agreement, the
Subsidiary Guaranty Agreement or the Notes" and replacing them with the words
"this Agreement, the Notes, the Intercreditor Agreement or any Security
Document" in each place where such words appear in said Section 15.1.

        Section 2.21.    Section 17.2(a) of the Original Note Purchase Agreement
shall be and is hereby amended by inserting the words ", of any Security
Document" after the words "in respect of any of the provisions hereof" where
such words appear in the first sentence of said Section 17.2(a).

        Section 2.22.    Section 17.2(b) of the Original Note Purchase Agreement
shall be and is hereby amended by inserting the words ", of the Notes or of any
Security Document" after the words "any of the terms and provisions hereof"
where such words appear in said Section 17.2(b).

        Section 2.23.    Section 19 of the Original Note Purchase Agreement
shall be and is hereby amended by inserting the words "or contemplated hereby"
after the words "This Agreement and all documents relating hereto" where such
words appear in the first sentence of said Section 19.

        Section 2.24.    The definition of "Bank Credit Agreement" contained in
Schedule B to the Original Note Purchase Agreement shall be and is hereby
amended in its entirety and restated as follows:

        "Bank Credit Agreement" shall mean that certain Credit Agreement dated
as of October 29, 2002 among the Company, the lenders party thereto and Bank of
America, N.A., as Administrative Agent, as the same may be amended, restated,
refinanced, replaced or otherwise modified or any successor thereto.

        Section 2.25.    The definition of "Consolidated EBITDA" contained in
Schedule B to the Original Note Purchase Agreement shall be and is hereby
amended by amending the second paragraph thereof in its entirety and restating
such paragraph as follows:

8

--------------------------------------------------------------------------------

        For purposes of determining "Consolidated EBITDA," there shall be added
back to Consolidated Net Income (a) for the fiscal quarter ended December 31,
2002, non-cash charges arising from the application of SFAS 144 by the Company
and its Restricted Subsidiaries during such fiscal quarter in an amount equal to
the lesser of (x) the actual amount of such non-cash charges included in
calculating Consolidated Net Income for such fiscal quarter and (y) $35,000,000;
(b) for each of the fiscal quarters ended June 30, 2003, September 30, 2003 and
December 31, 2003, non-cash charges arising from the application of SFAS 144 and
SFAS 146 by the Company and its Restricted Subsidiaries during such fiscal
quarter; provided that the aggregate amount added back pursuant to this
clause (b) for all such fiscal quarters shall be an amount equal to the lesser
of (x) the actual amount of such non-cash charges included in calculating
Consolidated Net Income for such fiscal quarters and (y) $17,000,000; (c) for
each of the fiscal quarters of the fiscal year ended December 31, 2004, non-cash
charges arising from the application of SFAS 144 and SFAS 146 by the Company and
its Restricted Subsidiaries during such fiscal quarter; provided that the
aggregate amount added back pursuant to this clause (c) for all such fiscal
quarters shall be an amount equal to the lesser of (x) the actual amount of such
non-cash charges included in calculating Consolidated Net Income for such fiscal
quarters and (y) $9,000,000; and (d) for each of the fiscal quarters of the
fiscal year ended December 31, 2005, non-cash charges arising from the
application of SFAS 144 and SFAS 146 by the Company and its Restricted
Subsidiaries during such fiscal quarter; provided that the aggregate amount
added back pursuant to this clause (d) for all such fiscal quarters shall be an
amount equal to the lesser of (x) the actual amount of such non-cash charges
included in calculating Consolidated Net Income for such fiscal quarters and
(y) $6,000,000.

        Section 2.26.    The definition of "Excluded Sale and Leaseback
Transactions" contained in Schedule B to the Original Note Purchase Agreement
shall be and is hereby deleted in its entirety.

        Section 2.27.    The definition of "Intercreditor Agreement" contained
in Schedule B of the Original Note Purchase Agreement shall be and is hereby
amended in its entirety and restated as follows:

        "Intercreditor Agreement" is defined in Section 9.7(b).

        Section 2.28.    The definition of "Material Adverse Effect" contained
in Schedule B to the Original Note Purchase Agreement shall be and is hereby
amended in its entirety and restated as follows:

        "Material Adverse Effect" shall mean a material adverse effect on
(a) the business, operations, financial condition, assets or properties of the
Company and its Restricted Subsidiaries, taken as a whole, (b) the ability of
the Company to perform its obligations under this Agreement, any Security
Document to which it is a party or the Notes, (c) the validity or enforceability
of this Agreement, the Subsidiary Guaranty Agreement, any Security Document or
the Notes or (d) the perfection or priority of any Lien in favor of the
Collateral Agent required pursuant to the terms of the Security Documents to be
perfected.

        Section 2.29.    The definition of "Priority Debt" contained in
Schedule B to the Original Note Purchase Agreement shall be and is hereby
amended in its entirety and restated as follows:

9

--------------------------------------------------------------------------------

        "Priority Debt" shall mean, without duplication, the sum of (a) all Debt
of the Company secured by any Lien with respect to any property owned by the
Company other than Liens permitted by paragraphs (a) through (k) of Section 10.5
and (b) all Debt of Restricted Subsidiaries other than (1) Debt owed to the
Company or a Wholly-Owned Restricted Subsidiary, (2) Debt outstanding at the
time such Person became a Subsidiary, provided, that (i) such Debt shall not
have been incurred in contemplation of such Subsidiary becoming a Subsidiary and
(ii) immediately after such Subsidiary became a Subsidiary, no Default or Event
of Default shall exist, and provided further, that such Debt may not be
extended, renewed or refunded except as otherwise permitted by this Agreement,
and (3) Debt of Subsidiary Guarantors evidenced by the Subsidiary Guaranty
Agreement and the Bank Guaranty or incurred as a co-obligor under the Bank
Credit Agreement.

        Section 2.30.    The definition of "Subsidiary Guarantors" contained in
Schedule B to the Original Note Purchase Agreement shall be and is hereby
amended by deleting the words "Section 9.6(c)" and replacing them with the words
"Section 9.6(b)" after the words "delivered pursuant to" in the proviso at the
end of said definition.

        Section 2.31.    Schedule B to the Original Note Purchase Agreement
shall be and is hereby amended by adding the following definitions in the proper
alphabetical order:

        "Bank Lenders" shall mean the from time to time lenders party to the
Bank Credit Agreement.

        "Collateral" shall mean, collectively, all property of the Company, any
Restricted Subsidiaries or any other Person in which the Collateral Agent is
granted a Lien under any Security Document as security for all or any portion of
the obligations arising under or in connection with this Agreement, the Notes,
the Subsidiary Guaranty Agreement or the Bank Credit Agreement.

        "Collateral Agent" is defined in Section 2.3.

        "Consolidated Current Assets" shall mean, as of any date of
determination, the total assets of the Company and its Restricted Subsidiaries
that would be shown as current assets under the headings "cash," "accounts
receivable" and "short-term investments" on a balance sheet of the Company and
its Restricted Subsidiaries prepared in accordance with GAAP at such time;
provided that, in determining such current assets, accounts receivable shall be
valued at their face value less reserves or accruals for uncollectible accounts
determined to be sufficient in accordance with GAAP.

        "Consolidated Current Liabilities" shall mean, as of any date of
determination, the total liabilities of the Company and its Restricted
Subsidiaries that would be shown as current liabilities on a balance sheet of
the Company and its Restricted Subsidiaries prepared in accordance with GAAP at
such time, but in any event including, without limitation, as current
liabilities, Current Maturities of Funded Debt.

        "Consolidated Secured Senior Debt" shall mean, as of any date of
determination, the total of all Senior Debt of the Company and its Restricted
Subsidiaries outstanding on such date that is secured by the Security Documents.

        "Current Maturities of Funded Debt" shall mean, as of any date of
determination and with respect to any item of Funded Debt, the portion of such
Funded Debt outstanding at such time which by the terms of such Funded Debt or
the terms of any instrument or agreement relating thereto is due on demand or
within one year from such time (whether by sinking fund, other required
prepayment or final payment at maturity) and is not directly or indirectly
renewable, extendible or refundable at the option of the obligor under an
agreement or firm commitment in effect at such time to a date one year or more
from such time.

10

--------------------------------------------------------------------------------




        "Distribution" shall mean, in respect of any Person:

        (a)   dividends or other distributions or payments on capital stock or
other equity interest of such Person (except distributions in such stock or
other equity interest); and

        (b)   the redemption or acquisition of capital stock or other equity
interest or of warrants, rights or other options to purchase such stock or other
equity interests (except when solely in exchange for such stock or other equity
interests) unless made contemporaneously from the Net Cash Proceeds of a sale of
such stock or other equity interests.

        "domestic" shall mean, with respect to (a) any Person (other than an
individual), a Person organized, incorporated or otherwise formed under the laws
of, or having its chief executive office in, the United States of America, one
of its States, districts or possessions, (b) any real property or tangible
personal property, any property located within the United States of America, one
of its States, districts or possessions, and (c) any intangible personal
property, any property of a Person described in clause (a) hereof.

        "Domestic Assets Coverage Ratio" shall mean, as of any date of
determination thereof, the ratio of (a) Total Domestic Assets to
(b) Consolidated Secured Senior Debt, in each case, as of the end of the most
recently completed fiscal quarter.

        "Funded Debt" shall mean, with respect to any Person, all Debt of such
Person which by its terms or by the terms of any instrument or agreement
relating thereto matures, or which is otherwise payable or unpaid, one year or
more from, or is directly or indirectly renewable or extendible at the option of
the obligor in respect thereof to a date one year or more (including, without
limitation, an option of such obligor under a revolving credit or similar
agreement obligating the lender or lenders to extend credit over a period of one
year or more) from, the date of the creation thereof.

        "Investment Grade Rating" shall mean a private letter rating in respect
of each series of the Notes then outstanding equal to or higher than (a) "BBB-"
by Standard & Poor's Ratings Group, a Division of The McGraw-Hill
Companies, Inc. or (b) "Baa3" by Moody's Investor Services, Inc.

        "Net Cash Proceeds" shall mean, with respect to any sale, transfer or
other disposition of any domestic asset (herein, an "Asset Sale") by the Company
or any Restricted Subsidiary (including the sale, transfer or other disposition
of the headquarters facility of the Company located in Englewood, Colorado), the
aggregate cash proceeds (including cash proceeds received by way of deferred
payment of principal pursuant to a note, installment receivable or otherwise,
but only as and when received) received by the Company or any Restricted
Subsidiary pursuant to such Asset Sale, net of (a) the direct costs relating to
such Asset Sale (including sales commissions and legal, accounting and
investment banking fees), (b) taxes paid or reasonably estimated by the Company
to be payable as a result thereof (after taking into account any available tax
credits or deductions and any tax sharing arrangements to the extent arising in
connection with or related to the disposed assets) and (c) in the case of the
sale, transfer or other disposition of the headquarters facility of the Company
located in Englewood, Colorado, payments required to be made as a result of the
termination of the Swap Contract that was existing on August 12, 2003 and was
originally entered into by the Company in connection with the financing of such
headquarters facility.

        "Permitted Payments" is defined in Section 10.13.

        "Ratable Portion" for any Note shall mean an amount equal to the product
of (a) the Net Cash Proceeds of any sale, transfer or other disposition of
assets of the Company or any Restricted Subsidiary pursuant to Section 10.7(c)
multiplied by (b) a fraction, the numerator of which is the outstanding
principal amount of such Note and the denominator of which is the aggregate
outstanding principal amount of all Senior Debt secured by the Security
Documents.

11

--------------------------------------------------------------------------------




        "Restricted Payments" shall mean:

        (a)   any Distribution in respect of the Company or any Restricted
Subsidiary (other than on account of capital stock or other equity interests of
a Restricted Subsidiary of the Company owned legally and beneficially by the
Company or a Wholly-Owned Restricted Subsidiary), including, without limitation,
any Distribution resulting in the acquisition by the Company of Securities that
would constitute treasury stock; and

        (b)   any payment, repayment, redemption, retirement, repurchase or
other acquisition, direct or indirect, by the Company or any Restricted
Subsidiary of, on account of, or in respect of, the principal of any
Subordinated Debt.

        For purposes of this Agreement, the amount of any Restricted Payment
made in property shall be the greater of (1) the Fair Market Value of such
property (as determined in good faith by the Board of Directors of the Company)
and (2) the net book value thereof on the books of the Person making such
Restricted Payment, in each case determined as of the date such Restricted
Payment is made.

        "Sale of Assets Prepayment Date" is defined in Section 8.7(a).

        "Sale of Assets Prepayment Event" is defined in Section 8.7(a).

        "Security Documents" shall mean each security agreement, pledge
agreement, account control agreement, mortgage and other agreements, documents
and instruments relating to, arising out of, or in any way connected with any of
the foregoing documents or granting to the Collateral Agent, for the benefit of
the holders of Notes and the Bank Lenders, Liens to secure, inter alia, this
Agreement, the Subsidiary Guaranty Agreement and the Notes, whether now or
hereafter executed and/or filed, each as the same may be amended from time to
time hereafter in accordance with the terms hereof.

        "Total Domestic Assets" shall mean, as of any date of determination, all
domestic cash, all domestic cash equivalents and all domestic accounts
receivable of the Company and its Restricted Subsidiaries at such time subject
to the perfected, first priority security interest of the Security Documents;
provided that, in determining "Total Domestic Assets," domestic accounts
receivable shall be valued at their face value less reserves or accruals for
uncollectible accounts determined to be sufficient in accordance with GAAP at
such time.

SECTION 3.    REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

        Section 3.1.    In order to induce the Noteholders to execute and
deliver this Second Amendment (which representations shall survive the execution
and delivery of this Second Amendment), the Company represents and warrants to
the Noteholders that:

        (a)   this Second Amendment and the Amended and Restated Notes have been
duly authorized, executed and delivered by it and this Second Amendment and the
Amended and Restated Notes constitute the legal, valid and binding obligations,
contracts and agreements of the Company enforceable against it in accordance
with its terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws or equitable principles relating to
or limiting creditors' rights generally;

        (b)   the Original Note Purchase Agreement, as amended by this Second
Amendment, constitutes the legal, valid and binding obligation, contract and
agreement of the Company enforceable against it in accordance with its terms,
except as enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws or equitable principles relating to or limiting
creditors' rights generally;

12

--------------------------------------------------------------------------------




        (c)   the execution, delivery and performance by the Company of this
Second Amendment and the Amended and Restated Notes and performance by the
Company of the terms of the Original Note Purchase Agreement, as amended by this
Second Amendment, and the Amended and Restated Notes (1) have been duly
authorized by all requisite corporate action and, if required, shareholder
action, (2) do not require the consent or approval of any governmental or
regulatory body or agency, and (3) will not (i) violate (A) any provision of
law, statute, rule or regulation or its organizational documents, (B) any order
of any court or any rule, regulation or order of any other agency or government
binding upon it, or (C) any provision of any material indenture, agreement or
other instrument to which it is a party or by which its properties or assets are
or may be bound, or (ii) result in a breach or constitute (alone or with due
notice or lapse of time or both) a default under any indenture, agreement or
other instrument referred to in clause (3)(i)(C) of this Section 3.1(c);

        (d)   as of the date hereof and after giving effect to this Second
Amendment, no Default or Event of Default has occurred which is continuing; and

        (e)   except as disclosed on Schedule 3.1 to this Second Amendment, each
of the representations and warranties contained in Section 5 of the Original
Note Purchase Agreement (other than those contained in Sections 5.3 and 5.5) are
true and correct in all material respects with the same force and effect as if
made by the Company on and as of the date hereof: provided that, any
representation or warranty that, by its terms speaks as of another specified
date shall be made as of such specified date.

SECTION 4    CONDITIONS TO EFFECTIVENESS OF THIS SECOND AMENDMENT.

        Section 4.1.    Upon satisfaction of each and every one of the following
conditions, this Second Amendment shall become effective as of August 13, 2003
(the "Effective Date"):

        (a)   counterparts of this Second Amendment, duly executed by the
Company and the Noteholders, shall have been delivered to the Noteholders;

        (b)   the Amended and Restated Notes, duly executed by the Company,
shall have been delivered to the appropriate Noteholders;

        (c)   each Subsidiary Guarantor shall have duly executed the
reaffirmation of Guaranty attached hereto;

        (d)   the representations and warranties of the Company set forth in
Section 3.1 hereof are true and correct on and with respect to the date hereof;

        (e)   the Company shall have delivered to each Noteholder an Officer's
Certificate, dated the Effective Date, certifying that the conditions specified
in Section 4.1(d) hereof have been fulfilled;

        (f)    the Company shall have delivered to each Noteholder a certificate
certifying as to the resolutions attached thereto and other proceedings relating
to the authorization, execution and delivery of this Second Amendment, the
Amended and Restated Notes, the Intercreditor Agreement, and the Security
Documents;

        (g)   each holder of a Note shall have received evidence satisfactory to
it that the Credit Agreement dated as of October 29, 2002 among the Company,
each lender from time to time party thereto and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer, has been amended in
substantially the same manner as the Note Purchase Agreement has been amended by
this Second Amendment and otherwise in form and substance reasonably
satisfactory to the holders of Notes;

13

--------------------------------------------------------------------------------




        (h)   each Noteholder shall have received, by payment in immediately
available funds to the account of such Noteholder set forth in Schedule A to the
Note Purchase Agreement the amount set forth opposite such Noteholder's name in
Schedule 1 attached hereto; and

        (i)    the Company shall have paid the fees and expenses of Schiff
Hardin & Waite, special counsel to the Noteholders, in connection with the
negotiation, preparation, approval, execution and delivery of this Second
Amendment.

SECTION 5    MISCELLANEOUS.

        Section 5.1.    This Second Amendment shall be construed in connection
with and as part of the Original Note Purchase Agreement, and except as modified
and expressly amended by this Second Amendment, all terms, conditions and
covenants contained in the Original Note Purchase Agreement and the Notes are
hereby ratified and shall be and remain in full force and effect.

        Section 5.2.    Any and all notices, requests, certificates and other
instruments executed and delivered after the execution and delivery of this
Second Amendment may refer to the Original Note Purchase Agreement or the Notes
without making specific reference to this Second Amendment but nevertheless all
such references shall include this Second Amendment unless the context otherwise
requires.

        Section 5.3.    The descriptive headings of the various Sections or
parts of this Second Amendment are for convenience only and shall not affect the
meaning or construction of any of the provisions hereof.

        Section 5.4.    This Second Amendment shall be governed by and construed
in accordance with, and the rights of the parties shall be governed by, the law
of the State of New York, excluding choice-of-law principles of the law of such
State that would require the application of the laws of a jurisdiction other
than such State.

[Signature Page Follows]

14

--------------------------------------------------------------------------------

        The execution hereof by you shall constitute a contract between us for
the uses and purposes hereinabove set forth, and this Second Amendment may be
executed in any number of counterparts, each executed counterpart constituting
an original, but all together only one agreement.


 
 
TELETECH HOLDINGS, INC.
 
 
By
 


--------------------------------------------------------------------------------

Name:
Title:
The foregoing is hereby agreed to as of the date first written above.
 
 
 
 
 
 
 
 
THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY
 
 
By
 


--------------------------------------------------------------------------------

Name:
Title:
 
 
THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA
 
 
By
 


--------------------------------------------------------------------------------

Name:
Title:
 
 
THE GUARDIAN INSURANCE & ANNUITY COMPANY, INC.
 
 
By
 


--------------------------------------------------------------------------------

Name:
Title:
 
 
FORT DEARBORN LIFE INSURANCE COMPANY
 
 
 
 
By: Guardian Investor Services LLC
 
 
By
 


--------------------------------------------------------------------------------

Name:
Title:              


15

--------------------------------------------------------------------------------


 
 
NATIONWIDE LIFE INSURANCE COMPANY
 
 
By
 


--------------------------------------------------------------------------------

Name:
Title:
 
 
NATIONWIDE LIFE AND ANNUITY INSURANCE COMPANY
 
 
By
 


--------------------------------------------------------------------------------

Name:
Title:
 
 
CONNECTICUT GENERAL LIFE INSURANCE COMPANY
 
 
 
 
By: CIGNA Investments, Inc.
 
 
 
 
By
 


--------------------------------------------------------------------------------

Name:
Title:
 
 
LIFE INSURANCE COMPANY OF NORTH AMERICA
 
 
By:
 
CIGNA Investments, Inc.
 
 
 
 
By
 


--------------------------------------------------------------------------------

Name:
Title:

        Each undersigned Subsidiary Guarantor hereby (i) consents, acknowledges
and agrees to the foregoing Waiver and Second Amendment to Note Purchase
Agreement, (ii) reaffirms its obligations under the Subsidiary Guaranty
Agreement dated as of November 1, 2001 given in favor of each Noteholder and its
respective successors and assigns, (iii) confirms that such Subsidiary Guaranty
Agreement remains in full force and effect after giving effect to such Waiver
and Second Amendment and (iv) represents and warrants that there is no defense,
counterclaim or offset of any type or nature under such Subsidiary Guaranty
Agreement.


 
 
TELETECH FINANCIAL SERVICES MANAGEMENT, LLC
 
 
By
 


--------------------------------------------------------------------------------

Name:
Title:              

16

--------------------------------------------------------------------------------


 
 
TELETECH CUSTOMER CARE MANAGEMENT (PENNSYLVANIA), LLC
 
 
By
 


--------------------------------------------------------------------------------

Name:
Title:
 
 
TTEC NEVADA, INC.
TELETECH CUSTOMER SERVICES, INC.
 
 
By
 


--------------------------------------------------------------------------------

Name:
Title:
 
 
NEWGEN RESULTS CORP.
CARABUNGA.COM, INC.
 
 
By
 


--------------------------------------------------------------------------------

Name:
Title:
 
 
TELETECH SERVICES CORPORATION
TELETECH CUSTOMER CARE MANAGEMENT (COLORADO), INC.
TELETECH FACILITIES MANAGEMENT (PARCEL CUSTOMER SUPPORT), INC.
TELETECH FACILITIES MANAGEMENT (POSTAL CUSTOMER SUPPORT), INC.
TELETECH CUSTOMER CARE MANAGEMENT (CALIFORNIA), INC.
TELETECH CUSTOMER CARE MANAGEMENT (TELECOMMUNICATIONS), INC.
TELETECH CUSTOMER CARE MANAGEMENT, INC.
TELETECH CUSTOMER CARE MANAGEMENT (WEST VIRGINIA), INC.
 
 
By
 


--------------------------------------------------------------------------------

Name:
Title:

17

--------------------------------------------------------------------------------


Fee Schedule


The Northwestern Mutual Life Insurance Company   $ 67,500 Connecticut General
Life Insurance Company   $ 7,500 Connecticut General Life Insurance Company   $
7,500 Connecticut General Life Insurance Company   $ 7,500 Connecticut General
Life Insurance Company   $ 7,500 Connecticut General Life Insurance Company   $
7,500 Connecticut General Life Insurance Company   $ 2,500 Connecticut General
Life Insurance Company   $ 2,500 Life Insurance Company of North America   $
7,500 The Guardian Life Insurance Company of America   $ 12,500 The Guardian
Life Insurance Company of America   $ 12,500 The Guardian Life Insurance Company
of America   $ 12,500 The Guardian Insurance & Annuity Company, Inc.   $ 3,750
Fort Dearborn Life Insurance Company   $ 2,500 Fort Dearborn Life Insurance
Company   $ 1,250 Nationwide Life Insurance Company   $ 17,500 Nationwide Life
and Annuity Insurance Company   $ 7,500   Total:   $ 187,500


Modifications to Representations


        The following schedules to the Note Purchase Agreement are modified as
indicated below for the purpose of the representation contained in
Section 3.1(e) of this Waiver and Second Amendment:

SCHEDULE 5.4: SUBSIDIARIES OF THE COMPANY AND OWNERSHIP OF SUBSIDIARY STOCK,
OFFICERS AND DIRECTORS

Is replaced in its entirety by the attached list.

SCHEDULE 5.8: CERTAIN LITIGATION

Schedule 5.8 of the Original Note Purchase Agreement shall be deemed to include
all matters referred to in Section 5.8 of the Original Note Purchase Agreement
that have been disclosed in, or incorporated by reference to, any Annual Report
on Form 10-K or Quarterly Report on Form 10-Q filed by the Company with the
Securities and Exchange Commission ("SEC") since October 30, 2001, and the
following matters:

Alejandro Daniel Guelman v. TeleTech Holdings, Inc., TeleTech Argentina S.A. and
Connect S.A.

        On or about March 27, 2003 Alejandro Daniel Guelman sued the Company
alleging that the Company violated Argentinean labor and employment laws and
breached a contract with him in connection with his departure from the Company.
He is claiming damages in the amount of approximately $2,200,000.00. The Company
is in the process of investigating the merits of these claims and filing an
answer to the lawsuit. At this time, the Company is unable to evaluate the
probability of a favorable or an unfavorable outcome.

18

--------------------------------------------------------------------------------




Potential Sales or Use Tax Liabilities

        The Company is in the process of determining whether it may incur sales
or use tax liability in several States. Three States have also commenced audits
of the Company's records to determine if any sales or use taxes are owed to
those States. Additionally, the Company has entered into two voluntary
disclosure agreements with another State under which the Company has agreed to
pay unpaid sales or use tax liabilities from April 1, 1999 through June 30,
2003. Due to the fact that the Company has not developed sufficient information
at this time to determine whether and to what extent the Company may face any
sales or use tax liability in any particular State, the Company is unable to
evaluate the possibility of a favorable or unfavorable outcome in this matter.

SECTION 5.10 of the Original Note Purchase Agreement shall be deemed (1) to
refer to the balance sheet contained in the Company's Form 10-Q for the quarter
ended March 31, 2003 and (2) to be amended to reflect the fact that the process
of recording title to the Company's headquarters facility is not yet complete.

SCHEDULE 5.15:EXISTING DEBT

Is amended and restated in its entirety to reflect the following, as of June 30,
2003:

Description

--------------------------------------------------------------------------------

  Amount

--------------------------------------------------------------------------------

   
 
  ($ Thousands)

   
7.00% Senior Notes, Series A   $ 60,000     7.40% Senior Notes, Series B    
15,000     Outstanding balance, Credit Agreement     39,000     Capital Leases  
  2,047     Other long-term debt     1,705        

--------------------------------------------------------------------------------

        $ 117,752        

--------------------------------------------------------------------------------

   

Liens

Ameritech Credit Corp.   Cisco Smartnet Maintenance Agreement with SBC Datacom.
Lease no. 2906100-001. Filed in the State of Delaware.

In addition, Schedule 5.15 shall be deemed to include a reference to the
concurrent default under, and waiver and amendment of, the Company's Revolving
Credit Facility.

SCHEDULE 5.19: EXISTING INVESTMENTS

Is amended and restated in its entirety to reflect the following investments
existing as of June 30, 2003

Investment


--------------------------------------------------------------------------------

  Ownership

--------------------------------------------------------------------------------

  State/Country

--------------------------------------------------------------------------------

Percepta LLC   55 % Delaware Proyectar-Connect   49 % Uruguay TeleTech-Iberphone
JV   50 % Spain TeleTech—Digitex JV   50 % Spain TeleTech CMT   75 % Spain
TeleTech Telecyl   91.5 % Spain (through TeleTech CMT)

19

--------------------------------------------------------------------------------


Form of Amended and Restated Reset Rate Series A Note


TELETECH HOLDINGS, INC.

AMENDED AND RESTATED RESET RATE SENIOR SECURED NOTE,
SERIES A, DUE OCTOBER 31, 2008

No. RA-______   _______, 20____ $______________   PPN ___________

        For Value Received, the undersigned, TELETECH HOLDINGS, INC. (herein
called the "Company"), a corporation organized and existing under the laws of
the State of Delaware, hereby promises to pay to                        , or
registered assigns, the principal sum of                        DOLLARS on
October 31, 2008, with interest (computed on the basis of a 360-day year of
twelve 30-day months) (a) on the unpaid balance thereof at the Series A
Applicable Rate (as hereinafter defined) from the date hereof, payable
semiannually, on the last day of April and October in each year, commencing on
first such date next succeeding the date hereof, until the principal hereof
shall have become due and payable and (b) to the extent permitted by law on any
overdue payment (including any overdue prepayment) of principal, any overdue
payment of interest and any overdue payment of any Make-Whole Amount (as defined
in the Note Purchase Agreement referred to below), payable semiannually as
aforesaid (or, at the option of the registered holder hereof, on demand), at a
rate per annum from time to time equal to the greater of (1) 2% over the then
applicable Series A Applicable Rate or (2) 2% over the rate of interest publicly
announced by Bank of America from time to time in New York, New York as its
"reference rate." "Series A Applicable Rate" shall mean (i) 7.00% per annum from
the date of this Note to but excluding August            , 2003, (ii) 8.75% per
annum for the period from and including August            , 2003 to but
excluding the day on which each holder of a Series A Note (as hereinafter
defined) receives an Officer's Certificate (as defined in the Note Purchase
Agreement referred to below) certifying that the Company has received an
Investment Grade Rating (as defined in the Note Purchase Agreement referred to
below) and (iii) thereafter, 7.00% per annum.

        Payments of principal of, interest on and any Make-Whole Amount with
respect to this Note are to be made in lawful money of the United States of
America at the principal office of Bank of America in New York, New York or at
such other place as the Company shall have designated by written notice to the
holder of this Note as provided in the Note Purchase Agreement referred to
below.

        This Note is one of the Amended and Restated Reset Rate Senior Secured
Notes, Series A (the "Series A Notes") issued pursuant to the Waiver and Second
Amendment dated as of August 1, 2003 (the "Second Amendment") to Note Purchase
Agreement, dated as of October 1, 2001 (as amended to the date hereof and as
further amended from time to time, the "Note Purchase Agreement"), between the
Company and the Purchasers named therein and is entitled to the benefits
thereof. Each holder of this Note will be deemed, by its acceptance hereof,
(i) to have agreed to the confidentiality provisions set forth in Section 20 of
the Note Purchase Agreement and (ii) to have made the representation set forth
in Section 6.2 of the Note Purchase Agreement.

        This Note is a registered Note and, as provided in the Note Purchase
Agreement, upon surrender of this Note for registration of transfer, duly
endorsed, or accompanied by a written instrument of transfer duly executed, by
the registered holder hereof or such holder's attorney duly authorized in
writing, a new Note for a like principal amount will be issued to, and
registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Company may treat the person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Company will not be affected by any notice to
the contrary.

20

--------------------------------------------------------------------------------


        The Company will make required prepayments of principal on the dates and
in the amounts specified in the Note Purchase Agreement. This Note is also
subject to optional prepayment, in whole or from time to time in part, at the
times and on the terms specified in the Note Purchase Agreement, but not
otherwise.

        If an Event of Default, as defined in the Note Purchase Agreement,
occurs and is continuing, the principal of this Note may be declared or
otherwise become due and payable in the manner, at the price, including any
applicable Make-Whole Amount, and with the effect provided in the Note Purchase
Agreement.

        This Note shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the laws of the State of New York
excluding choice-of-law principles of the law of such State that would require
the application of the laws of a jurisdiction other than such State.


 
 
TELETECH HOLDINGS, INC.
 
 
By
 


--------------------------------------------------------------------------------

Name:
Title:

21

--------------------------------------------------------------------------------


Form of Amended and Restated Reset Rate Series B Note


TELETECH HOLDINGS, INC.

AMENDED AND RESTATED RESET RATE SENIOR SECURED NOTE,
SERIES B, DUE OCTOBER 31, 2011

No. RB-______   _______, 20____ $______________   PPN ___________

        For Value Received, the undersigned, TELETECH HOLDINGS, INC. (herein
called the "Company"), a corporation organized and existing under the laws of
the State of Delaware, hereby promises to pay to                        , or
registered assigns, the principal sum of                        DOLLARS on
October 31, 2011, with interest (computed on the basis of a 360-day year of
twelve 30-day months) (a) on the unpaid balance thereof at the Series B
Applicable Rate (as hereinafter defined) from the date hereof, payable
semiannually, on the last day of April and October in each year, commencing on
first such date next succeeding the date hereof, until the principal hereof
shall have become due and payable and (b) to the extent permitted by law on any
overdue payment (including any overdue prepayment) of principal, any overdue
payment of interest and any overdue payment of any Make-Whole Amount (as defined
in the Note Purchase Agreement referred to below), payable semiannually as
aforesaid (or, at the option of the registered holder hereof, on demand), at a
rate per annum from time to time equal to the greater of (1) 2% over the then
applicable Series B Applicable Rate or (2) 2% over the rate of interest publicly
announced by Bank of America from time to time in New York, New York as its
"reference rate." "Series B Applicable Rate" shall mean (i) 7.40% per annum from
the date of this Note to but excluding August            , 2003, (ii) 9.15% per
annum for the period from and including August            , 2003 to but
excluding the day on which each holder of a Series B Note (as hereinafter
defined) receives an Officer's Certificate (as defined in the Note Purchase
Agreement referred to below) certifying that the Company has received an
Investment Grade Rating (as defined in the Note Purchase Agreement referred to
below) and (iii) thereafter, 7.40% per annum.

        Payments of principal of, interest on and any Make-Whole Amount with
respect to this Note are to be made in lawful money of the United States of
America at the principal office of Bank of America in New York, New York or at
such other place as the Company shall have designated by written notice to the
holder of this Note as provided in the Note Purchase Agreement referred to
below.

        This Note is one of the Amended and Restated Reset Rate Senior Secured
Notes, Series B (the "Series B Notes") issued pursuant to the Waiver and Second
Amendment dated as of August 1, 2003 (the "Second Amendment") to Note Purchase
Agreement, dated as of October 1, 2001 (as amended to the date hereof and as
further amended from time to time, the "Note Purchase Agreement"), between the
Company and the Purchasers named therein and is entitled to the benefits
thereof. Each holder of this Note will be deemed, by its acceptance hereof,
(i) to have agreed to the confidentiality provisions set forth in Section 20 of
the Note Purchase Agreement and (ii) to have made the representation set forth
in Section 6.2 of the Note Purchase Agreement.

        This Note is a registered Note and, as provided in the Note Purchase
Agreement, upon surrender of this Note for registration of transfer, duly
endorsed, or accompanied by a written instrument of transfer duly executed, by
the registered holder hereof or such holder's attorney duly authorized in
writing, a new Note for a like principal amount will be issued to, and
registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Company may treat the person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Company will not be affected by any notice to
the contrary.

22

--------------------------------------------------------------------------------


        The Company will make required prepayments of principal on the dates and
in the amounts specified in the Note Purchase Agreement. This Note is also
subject to optional prepayment, in whole or from time to time in part, at the
times and on the terms specified in the Note Purchase Agreement, but not
otherwise.

        If an Event of Default, as defined in the Note Purchase Agreement,
occurs and is continuing, the principal of this Note may be declared or
otherwise become due and payable in the manner, at the price, including any
applicable Make-Whole Amount, and with the effect provided in the Note Purchase
Agreement.

        This Note shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the laws of the State of New York
excluding choice-of-law principles of the law of such State that would require
the application of the laws of a jurisdiction other than such State.


 
 
TELETECH HOLDINGS, INC.
 
 
By
 


--------------------------------------------------------------------------------

Name:
Title:

23

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.2



Waiver and Second Amendment to Note Purchase Agreement
RECITALS
Fee Schedule
Modifications to Representations
Form of Amended and Restated Reset Rate Series A Note
Form of Amended and Restated Reset Rate Series B Note
